Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-13-00218-CR

                                      IN RE Edward HENDRICKS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 17, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 8, 2013, Relator Edward Hendricks filed a petition for writ of mandamus. The

court has considered Relator’s petition and is of the opinion that Relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                    PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause Nos. 2009-CR-7143B, 2009-CR-7144B, and 2009-CR-7145B, styled State of
Texas v. Edward Hendricks, in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle
presiding.